Citation Nr: 1047369	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  98-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from 
February 1967 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 1998 rating decision in which the RO denied service 
connection for anxiety reaction.  In June 1998, the appellant 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in June 1998, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 1998.

In July 1999, the appellant testified during a hearing before a 
Veterans Law Judge in Washington, D.C.; a transcript of that 
hearing is of record.

In September 1999 the Board denied service connection for a 
psychiatric disorder.  The appellant appealed the September 1999 
Board decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2000, the Court issued an Order that 
vacated the Board's decision and remanded the appeal to the Board 
for further proceedings.

In September 2000 and January 2002, the Board remanded the 
appellant's claim to the RO, for further action, to include 
additional development of the evidence.  After completing the 
requested development, the RO continued to deny the claim (as 
reflected in April 2001 and October 2003 supplemental SOCs 
(SSOCs)), respectively, and returned the matter on appeal to the 
Board for further consideration.

In April 2004, the Board issued a decision denying service 
connection for a psychiatric disorder, including PTSD.  The 
appellant appealed the April 2004 Board decision to the Court.  
In November 2006, the Court issued a Memorandum Decision vacating 
the Board's decision, and remanding the claim to the Board for 
further proceedings.

In July 2007, the Board issued a decision denying service 
connection for PTSD, and remanded the issue of service connection 
for a psychiatric disorder, other than PTSD, to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for further 
action, to include additional development of the evidence.  The 
appellant appealed the July 2007 Board decision to the Court.  In 
July 2008, the Court granted the joint motion for remand filed by 
representatives for both parties, vacating the Board's decision 
as to the denial of service connection for PTSD, and remanding 
the claim to the Board for further proceedings consistent with 
the joint motion.

In November 2008, the Board remanded the matter of service 
connection for PTSD to the RO, via the AMC in Washington, D.C., 
for further action, to include additional development of the 
evidence.  After completing the requested development as to both 
claims on remand, the AMC characterized the appeal as involving a 
single claim for service connection for a psychiatric disorder, 
to include PTSD, and continued to deny the claim (as reflected in 
an June 2009 SSOC), then  returned the matter to the Board for 
further consideration.

In October 2009, the Board denied service connection for a 
psychiatric disorder, to include PTSD.  The appellant, again, 
appealed the October 2009 Board decision to the Court.  In 
October 2010, the Court granted the joint motion for remand filed 
by representatives for both parties, vacating the Board's 
decision, and remanding the claim to the Board for further 
proceedings consistent with the joint motion. 

The Board notes that, while the appellant previously was 
represented by the American Legion, in August 2007, the appellant 
granted a power-of-attorney in favor of Thomas J. Reed, a private 
attorney, with regard to the claim on appeal.  The appellant's 
current attorney has submitted written argument on his behalf.  
The Board recognizes the change in representation.

For the reason expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC.  VA will notify the 
appellant when further action, on his part, is required. 

REMAND

As mentioned above, in July 1999, the appellant testified during 
an in-person Board hearing.  However, the member of the Board 
(now, Veterans Law Judge) that presided over that hearing is no 
longer employed by the Board.  The law requires the Veterans Law 
Judge who conducted the hearing to participate in the decision on 
appeal.  See 38 C.F.R. § 20.707 (2010).  Therefore, in a letter 
dated November 2010, the appellant's attorney requested a Board 
video-conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As the 
RO schedules Board video-conference hearings, a remand of this 
matter for the RO to schedule the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for a 
Board video-conference hearing at the 
earliest available opportunity.  The RO 
should notify the appellant and his 
attorney of the date and time of the 
hearing.  See 38 C.F.R. § 20.704(b) (2010).  
After the hearing, the claims file should 
be returned to the Board in accordance with 
current appellate procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefit requested should be granted 
or denied.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); 



Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


